Citation Nr: 0733953	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-01 556	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for diabetes mellitus 
(DM), currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied a rating in 
excess of 20% for DM.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's DM requires him to take insulin and to 
follow a restricted diet, but does not require him to 
regulate his activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20% for DM have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An April 2002 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment for the 
disability at issue.  That letter also notified the veteran 
that, to obtain a higher rating, the evidence had to show 
that his service-connected disability had worsened.  
Thereafter, they were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2002 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them, 
and further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The RO letter further requested the veteran to furnish any 
medical records that he had.  The Board thus finds that the 
2002 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2002 document meeting the VCAA's notice requirements were 
furnished to the veteran prior to the January 2004 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the November 2004 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned, and such notice was provided in a July 2007 RO 
letter.  
  
Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2004.  In September 2001 and May 
2002, the veteran was afforded comprehensive VA examinations, 
reports of which are of record.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  Although in his January 2005 
Substantive Appeal the veteran requested a Board hearing at 
the RO, a July 2007 VA Contact Report indicated that he 
telephoned the RO and withdrew that hearing request.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's DM has been rated 20% disabling under the 
provisions of 38 C.F.R.   § 4.119, DC 7913.  Under the 
applicable criteria, a 20% rating is warranted for DM 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40% rating 
requires insulin, a restricted diet, and regulation of 
activities.    A 60% rating requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100% rating requires 
more than 1 daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic agents requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The Court has recently held that medical evidence is required 
to show that occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, No. 05-1394 (U.S. 
Vet. App. July 6, 2007).    

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of 20% is not 
warranted for DM, as it has not been shown to be so disabling 
as to warrant a 40% or higher rating under DC 7913.  Although 
the veteran's DM requires him to take insulin for control and 
to follow a restricted diet, the evidence indicates that he 
is able to carry out his usual activities without difficulty, 
and that the DM does not require him to regulate his 
activities.  

On September 2001 VA examination, no episodes of ketoacidosis 
or hospitalizations for DM were noted; the veteran did have 
hypoglycemic reactions about 2 to 4 times per month.  He was 
on a restricted diet, and had been trying to lose weight, but 
denied any restrictions of activities.  After examination, 
the diagnosis was DM with fair control, with some neuropathy 
but no nephropathy or retinopathy.

On February 2002 VA outpatient evaluation, the veteran stated 
that he was active, although he exercised less during the 
winter due to poor weather conditions.  After examination, 
the impression was type 2 DM not well controlled on 
combination therapy, and it was planned to start the veteran 
on insulin.  

On May 2002 VA examination, the veteran was noted to have 
been started on insulin in February, and he also took other 
medications.  He denied hospitalizations for DM, and had 
gained 8 pounds since February.  The veteran drove a car and 
performed work chores around his house, but stated that he 
could not work for more than approximately 4 hours because 
his blood sugar dropped drastically.  After examination, the 
diagnosis was type 2 DM, now requiring the addition of 
insulin therapy since February, with indications of diabetic 
neuropathy of the feet and no restriction in activity over 4 
hours per the veteran's history, although he felt unable to 
be left alone for fear of hypoglycemia.

July 2002 VA outpatient evaluation indicated that the 
veteran's insulin dosage was adjusted.  In August, J. K., 
M.D., noted that the veteran was doing pretty well 
clinically.  In October, Dr. J. K. noted that the veteran's 
DM was in poor control, and his medications were adjusted in 
October and November 2002.  He was noted to have had a few 
hypoglycemic spells.  

In early January 2003, the veteran was noted to have had a 
couple of hypoglycemic episodes in the evenings; Dr. J. K. 
noted that he had only recently resumed a diabetic diet that 
he was supposed to have been following.  On late January VA 
outpatient evaluation, the veteran's recurrent evening 
hypoglycemia was noted to have resolved.  The impression was 
type 2 DM on intensive management to prevent hypoglycemia, 
with laboratory findings not within acceptable range.  The 
veteran was encouraged to exercise and lose weight.  In 
February, Dr. J. K. noted that the veteran felt better now 
than he had for some time since insulin was being used to 
manage his DM.  In April, the doctor stated that the DM was 
still not as well controlled as he would like.  On early May 
VA outpatient evaluation, the veteran was noted to have 
gained approximately 25 pounds over the past 1.5 years.  He 
stated that his blood sugars were much better now that his 
medication dosage had been increased.  He realized that part 
of his problem was associated with compliance with a diabetic 
diet.  The veteran was advised that weight gain was 
detrimental.

In mid-May 2003, the veteran was hospitalized at the Chester 
Memorial Hospital because of increasing weakness and 
uncontrolled DM.  He admitted that he had not been drinking 
fluids well.  During his hospital course, generalized 
weakness and orthostatic status improved with fluid 
replacement.  The veteran's blood sugars were noted to have 
been elevated on admission, partially due to his inconsistent 
use of insulin and dietary management.  Once he was able to 
start taking a regular diet, medications brought his blood 
sugars under adequate control.  The diagnoses included 
uncontrolled type II DM, and weakness secondary to 
dehydration and orthostatic hypotension.  When hospitalized 
again a week later for gallbladder colic, the veteran's blood 
sugars were noted to have been reasonably well controlled.  
He subsequently underwent laparoscopic cholecystectomy. 

In June 2003, Dr. J. K. stated that the veteran's blood 
sugars were still not where he would like them, but noted 
that the veteran did not follow his diet as closely as he 
should, and that his DM would do better with dietary 
management.  On July VA outpatient evaluation, the veteran 
reported feeling quite good.  He weighed 216 pounds, which 
was up from 206 in February 2003 and 189 in February 2002.  
The assessments included improved DM, but not quite in good 
control.  

On April 2004 VA outpatient evaluation, the veteran's DM was 
noted to be in fair control and improved from 3 months ago.  
In September, he weighed 226 pounds, and stated that he was 
noncompliant with a diabetic diet.  A diabetic foot 
examination was normal.    
  
After a review of the evidence, the Board finds that, 
although the veteran's DM requires him to take anti-diabetic 
medications including insulin and to follow a restricted 
diet, it does not require him to regulate his activities, 
which is necessary for entitlement to a 40% rating under DC 
7913.  The medical evidence does not indicate that the 
veteran must avoid strenuous occupational and recreational 
activities as a result of his DM.  The Board also notes that, 
contrary to medical advice, the veteran has been gaining 
weight and variously noncompliant with a prescribed diabetic 
diet, which has been partially responsible for exacerbations 
of his DM symptoms from time to time.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20% for DM must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

A rating in excess of 20% for diabetes mellitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


